DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Status of claims
Claims 1-3, 5-18, 21-26 have been examined.  Claims 1-2, 9-11, 13-16, 23-24, 26 have been amended. Claims 4, 19-20 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-3, 5-18, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20090177249 hereinafter Roberts) in view of Butterfield (US. 20060026205A1). 

With respect to claim 1, Robert teaches a computer-implemented system operable to facilitate access to a plurality of medical robots via a healthcare network (‘249; Para 0007; Paras 0093-0110 and figs. 3-4, Para 0118), the healthcare network including a plurality of devices configured to process medical information (‘249; Para 0066: use and programming of a variety of medical devices and a medical device server in a medical device network. One skilled in the art will realize that a wide variety of medical devices are used in administering a therapy to a user, such as medical infusion pumps, pulse oximeters, cardiopulmonary monitors, and other therapy delivery and patient monitoring equipment), the computer-implemented system including one or more processors configured to: 
maintain, in a database, using a register: 
a first association between each of the plurality of medical robots and at least one defined input (‘249; Para 0121: the use of a determination module 606 to executes one or more rules based on the status of the patient received from the first medical device. The one or more rules define whether any additional action is needed with respect to that patient, such as additional or changed therapies or monitoring of the patient. The determination module 606 associates various rules with specific medical devices capable of executing the changed therapy. Only those rules are executed which correspond to active medical devices currently monitoring or delivering therapies to the patient. The Examiner interprets the defined rule is considered as defined input), and 
Robert does not, however Butterfield teaches 
for each of the at least one defined input, a second association between the at least one defined input and a corresponding first action, wherein, in response to receiving the at least one defined input, at least one of the plurality of medical robots associated with the at least one defined input received includes program code configured to cause the at least one of the plurality of medical robots to perform the corresponding action in order to process medical information associated with the at least one defined input received (‘205 ; Para 0022: Universal Configuration Database means a user (or institutionally) defined file consisting of electronically stored set of information used to customize the function of a plurality of medical devices; Fig. 2 illustrates database register  with defined set of information); Para 0023: a plurality of patient care devices capable of being programmed to operate in accordance with a specific behavior, each device including a memory for storing at least one device-specific configuration dataset for controlling the patient care device in accordance with the specific behavior, a universal configuration database containing operating information for a plurality of device behaviors, a processor operatively connected to the universal configuration database and configured to load at least one device-specific configuration dataset associated with a selected device behavior into the memory of at least one of the patient care devices to program the at least one patient care device in accordance with the operating information contained in the device-specific dataset, and a communication system operatively connecting each of the plurality of devices to the processor); 
identify, using a manager, based on the first association, in response to receiving a first defined input of the at least one defined input from a first device of the plurality of devices, at least one medical robot from the plurality of medical robots (‘205; Para 0030: a system for recognizing medical treatment devices and for loading device specific information into a recognized medical treatment device to configure the device comprising a communication module for establishing communication with a medical treatment device, a recognition module configured to query the medical treatment device and determine an identification of the medical treatment device, and a loading module configured to communicate with the medical treatment device, to construct a dataset from a plurality of stored datasets in accordance with the identification of the medical treatment device and to communicate the constructed dataset to the medical treatment device and load the dataset into the medical treatment device to configure the medical treatment device. ) 
trigger based on the second association, using the manager, at least one of the medical robot identified to perform the first action corresponding to the first defined input in order to process medical information associated with the first defined input  (‘205; Para 0030: a system for recognizing medical treatment devices and for loading device specific information into a recognized medical treatment device to configure the device comprising a communication module for establishing communication with a medical treatment device, a recognition module configured to query the medical treatment device and determine an identification of the medical treatment device, and a loading module configured to communicate with the medical treatment device, to construct a dataset from a plurality of stored datasets in accordance with the identification of the medical treatment device and to communicate the constructed dataset to the medical treatment device and load the dataset into the medical treatment device to configure the medical treatment device.) and 
cause at least one of the at least one medical robot identified to communicate information relating to the corresponding first action to the first device, using the manager (205; Para 0030: a system for recognizing medical treatment devices and for loading device specific information into a recognized medical treatment device to configure the device comprising a communication module for establishing communication with a medical treatment device, a recognition module configured to query the medical treatment device and determine an identification of the medical treatment device, and a loading module configured to communicate with the medical treatment device, to construct a dataset from a plurality of stored datasets in accordance with the identification of the medical treatment device and to communicate the constructed dataset to the medical treatment device and load the dataset into the medical treatment device to configure the medical treatment device.). 
maintain, in the database, using, the register, a. third association between a second action associated with at least one of the plurality of medical robots and one or more of the plurality of medical robots; and cause based on the third association, using the manager, in response to performing the first action corresponding to the first defined input, the at least one of the medical robots identified to communicate information relating to the second action to the associated one or more of the plurality of medical (‘205 ; Paras 0069: by disclosure, Butterfield describes different configuration datasets to include different parameter values in each field. Fig 2 illustrates ensemble A232 with additional field define instruction, e.g. first association, for implementing different infusion types. Ensemble B234, e.g. second association, includes the same fields as Ensemble A232 but differs only in terms of parameter values in one of the fields. For example, both ensembles could be designed to provide infusion of the drug dopamine, where one ensemble has concentration value different from the other ensemble. Further, as illustrated in Para 0070, the Rule Sets module 250 of configuration database 204 includes rules and/or algorithms that may be used to help define particular parameters within a configuration database, e. g. third association. For example, Rule Sets module 250 could include an algorithm that modifies the maximum allowable infusion rate or some other parameter based upon data obtained from other sources in network 30, such as patient age, body weight or medical history from hospital administration system 34 or test results from the laboratory. Other rule sets in the Rule Sets module 250 may provide warnings or recommendations upon the occurrence of particular events within pump module 52, such as occlusion of the infusion line). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the package deployment of data between a server and medical devices of Roberts and managing medical databases for patient care devices of Butterfield in order to facilitate access the user device via the automated applications of medical devices.   
Claims 14, 15 and 16-17 are rejected as the same reason with claim1. 

With respect to claim 2, the combined art teaches the computer-implemented system of claim 1, Robert discloses wherein one or more processors of the computer-implemented system is configured to: 
register in the database, in response to receiving data identifying a further medical robot , the further medical robot being different from the plurality of medical robots, the registering including: 
registering the first association between the further medical robot and one or more of the at least one defined input; and 
registering for each of the at least one defined input associated with the further medical robot, the second association between the defined input and a corresponding first action, thereby facilitating access to the further medical robot via the healthcare network (‘249; Para 0122).

With respect to claim 3, the combined art teaches the computer-implemented system of claim 1, Robert discloses wherein one or more processors of the computer-implemented system is configured to: 
remove, from the database, the first association between a first medical robot of the plurality of medical robots and each defined input of the at least one defined associated therewith, thereby preventing access to the first medical robot via the healthcare network (‘249; Para 0122).
Claim 18 are rejected as the same reason with claim 3. 






With respect to claim 5, the combined art teaches the computer-implemented system of claim 1, Robert discloses wherein at least some of the plurality of devices are operable by a plurality of users, each of the plurality of users being associated with a privilege parameter based at least in part on at least one of a user role and a user identity, wherein the one or more processors of the computer-implemented system is configured to: 
maintain, in the database, using the register, a fourth association between at least one of the plurality of medical robots and at least one of the plurality of users, 
perform identification based at least in part on a combination of the first association and the fourth association (‘249; Para 0121: The Examiner interprets that the determination module 606 associates various rules with specific medical devices capable of executing the changed therapy. Only those rules are executed which correspond to active medical devices currently monitoring or delivering therapies to the patient. In one example of execution of the determination module 606, there may exist an instance in which a monitor senses or is told that the patient is experiencing pain. In such an instance, one or more rules execute to determine whether a pain management therapy is available to that patient, and, if such a therapy is available, to determine an appropriate therapy to be administered to that patient. For example, if a medical infusion pump is associated with that patient, the determination module 606 concludes that the pump is capable of delivering a pain management therapy and calculates appropriate pump parameters for delivery of the appropriate therapy to the patient. And thus, the determination module is capable to provide association between the first and fourth association))

With respect to claim 6, the combined art teaches the computer-implemented system of claim 5, wherein the one or more processors of the computer-implemented system is configured to, in response to receiving data indicative of a first change to the privilege parameter associated with a first user of the plurality of users, update the (‘249; Para 0050).

With respect to claim 7, the combined art teaches the computer-implemented system of claim 5, Robert discloses wherein at least one of the plurality of users is associated with a customization parameter based at least in part on at least one of a user preference and a user setting, wherein the one or more processors of the computer-implemented system is configured to maintain, using the register,  the fourth association corresponding to the at least one of the plurality of users based at least in part on the customization parameter (‘249; Para 0099: allowing user-definition of a variety of possible medical device capabilities by setting operational parameters within the administration data).
Claims 21 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the computer-implemented system of claim 7, Butterfield discloses wherein the one or more processors of the computer-implemented system is configured to, in response to receiving data indicative of a second change to the customization parameter associated with a second user of the plurality of users, update the fourth association corresponding to the second user based on at least in part on the data received, indicative of the second change (‘205; Para 0022: Universal Configuration Database means a user (or institutionally) defined file consisting of electronically stored set of information used to customize the function of a plurality of medical devices).


With respect to claim 9, the combined art teaches the computer-implemented system of claim 5, Butterfield discloses wherein the one or more processors of the computer-implemented system is configured to: 
maintain, in the database, using the register, a fifth association between an action corresponding to the at least one of the defined input associated with the at least one of the plurality of medical robots and at least one of the plurality of users; and 
cause based on the fifth association, using the manager, in response to performing the action corresponding to the first defined input, the at least one of the medical robots identified to communicate information relating to the action to the third at least one of the plurality of users (‘205; Paras 0121-0123).

With respect to claim 10, the combined art teaches the computer-implemented system of claim 1, Robert discloses wherein the one or more processors of the computer-implemented system is configured to: 
maintain, in the database, using the register, a sixth association between an action corresponding to the at least one of the defined input associated with the at least one of the plurality of medical robots and at least one of the plurality of devices; and 
cause based on the sixth association, using the manager, in response to performing the action corresponding to the first defined input, the at least one of the medical robot identified to communicate information relating to the fourth action to the at least one of the plurality of devices (‘249; Paras 0121-0123).


With respect to claim 11, the combined art teaches the computer-implemented system of claim 1, Robert discloses wherein the one or more processors of the computer-implemented system is configured to: 
maintain, in the database, using the register, a seventh association between at least one of the plurality of medical robots and a program operable on at least one of the plurality of devices; and 
perform, based on the seventh association, a fourth action to cause the at least one of the medical robot identified to operate in conjunction with the program in order to process medical information associated with the first defined input using the manager (‘249; Para 0066).

With respect to claim 12, the combined art teaches the computer-implemented system of claim 1, Butterfield discloses wherein each input of the at least one defined input correspond to a respective input from a medical domain. (‘205; Fig. 3 also illustrates the defined input such as type A, B, C and pump limits for each type).  
Claims 25 is rejected as the same reason with claim 12. 

With respect to claim 13, the combined art teaches the computer-implemented system of claim 1, Butterfield discloses wherein the first action corresponds to an action from a medical domain (‘205; Fig. 3 illustrates each protocol as each action). 
Claims 26 is rejected as the same reason with claim 13. 

Response to Arguments 

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
In the Remark filed 12/22/2020, the Applicant argued that Roberts fails to disclose at least, “maintain [...] a third association [and] cause based on the third association [...] the at least one of the medical robots identified to communicate information relating to the second action to the associated one or more of the plurality of medical robots via a communication channel defined by the third association,” as required by amended independent claim 1. 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Butterfield describes multiple ensembles construed as a first/second/third/fourth associations, as illustrated in Fig. 2, with different configuration datasets, or behavior structures, typically include different fields and/or different parameter values, within each field (‘205; Para 0069). The Rule Sets module of configuration database includes rules and/or algorithms that may be used to help define particular parameters within a configuration database. For example, Rule Sets module could include an algorithm that modifies the maximum allowable infusion rate or some other parameter based upon data obtained from other sources in network , such as patient age, body weight or medical history from hospital administration system  or test results from the laboratory. Other rule sets in the Rule Sets module  may provide warnings or recommendations upon the occurrence of 52, such as occlusion of the infusion line.  as illustrated in Para 0070. 
Given broadest reasonable interpretation of the recited claims, it is submitted that rule set and algorithm to  to access the rule set and the ensembles in Butterfield is in a form as described in the invention.
Therefore, the Examiner maintains rejection of all claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686